Citation Nr: 1728580	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected lumbar spine and right ankle disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from January 1971 to May 1973 and received the Republic of Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This issue was previously remanded for further development in June 2012, June 2014, August 2015, and April 2016, and is now again before the Board for appellate review.


FINDING OF FACT

The competent and credible evidence shows that the Veteran does not have a current bilateral hip disability that is related to service, either on a direct basis or as secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b) (1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c) (2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c) (1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim. 38 C.F.R. § 3.159 (c) (4).

The evidence of record includes statements from the Veteran suggesting that he was not adequately examined in connection with his bilateral hip condition.  See May 2009 VA Form 9 Appeal to the Board; July 2010 Correspondence.  Indeed, the Veteran's claim has been remanded multiple times in an effort to ensure the Veteran was adequately examined in connection with his claim.  As a matter of law, the Board has a duty to ensure substantial compliance with the terms of its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As noted above, the Board previously remanded this matter in June 2012, June 2014, August 2015, and April 2016.  In its most recent remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to provide an examination that adequately addressed the nature and etiology of the Veteran's hip condition, as well as its possible connection to his other service-connected disabilities, and to readjudicate the claim.  The Veteran was afforded the requisite examination in March 2017, and his claims were readjudicated in a March 2017 Supplemental Statement of the Case (SSOC).  
The Board finds that the March 2017 examination report sufficiently addresses the questions asked on remand and includes adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  After considering the prior remands and the development conducted, the Board finds that substantial compliance with the most recent prior remand has been accomplished, and that VA has satisfied its duty to assist in this case.  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  

II.  Legal Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a) (3), 3.309(a) (2016). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third service connections elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and medical nexus of a relationship between the condition in service and the present condition is required.  In this case, arthritis was not noted within a year of service discharge, as further discussed below

In this case, the Veteran contends that he has a bilateral hip disability that is related to his active military service, either on a direct basis or due to his service-connected lumbar spine and right ankle disabilities.  

The medical evidence of record shows that the Veteran currently has mild osteoarthritis of the bilateral hips.  See March 2017 VA Examination Report.  Therefore, the Veteran meets the first requirement of service connection, a current disability.

However, the Veteran is unable to establish the second requirement of service connection-an in-service incurrence or aggravation of a disease or injury.  The Veteran's service treatment records (STRs) are silent for any hip pain or hip injuries, and the Veteran does not assert that he sustained a hip injury during his time in service.  Indeed, VA medical records show that the Veteran was first evaluated for hip pain in January 2008, at which point he was found to have mild changes of osteoarthritis in his right hip.  See January 2008 Mt Vernon Radiology Report.  The Veteran denied any specific hip injuries, and a subsequent VA examination in December 2015 was negative for any traumatic arthritis.  

Because the Veteran is unable to establish the incurrence or aggravation of an in-service disease or injury, his claim for service connection on a direct theory of entitlement fails.

Nevertheless, service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran contends that his bilateral hip disability was caused or aggravated by his other service-connected disabilities-specifically, his right ankle and lumbar spine disabilities.  The Board has taken this critical question very seriously.  Accordingly, the Veteran has been afforded multiple VA examinations pursuant to several Board remands to determine whether his conditions are related.

The Veteran is service-connected for his right ankle disability and lumbar spine disability as secondary to his ankle disability.  As previously discussed, the Veteran was first evaluated for hip pain in January 2008, at which point he was found to have mild changes of osteoarthritis in his right hip.  Therefore, the only remaining issue is whether the Veteran's hip disability is due to or the result of his service-connected right ankle and/or lumbar spine disabilities. 

The Veteran was afforded a VA examination in connection with his claim in June 2010, during which he was examined by two examiners: Dr. S. D. and Physician Assistant J. K.  The examiners concluded that the Veteran's bilateral hip condition was not caused by or a result of a service-connected disability, but instead were due to "age and activity."  The Board notes that a July 2012 supplemental opinion from J. K. suggests a positive nexus between the Veteran's hip condition and his service-connected disabilities.  However, the same opinion also concluded with the following statement suggesting a negative nexus: "[a]gain, I do not believe that his current complaints of bilateral knee, hip and spine. . . are due to his right ankle fracture, due to the fact that the patient's condition had healed and age and current vocation took over and thus cased age-related changes."  

Pursuant to the Board's remand, a supplemental medical opinion was obtained in October 2015 from the examiner who provided the June 2010 report.  After reviewing the evidence of record, the VA examiner offered the following opinion:

It is my medical opinion that the patient's bilateral hip condition, which appears to be mild degenerative arthritis of the left hip only, is not a result of the military.  The patient attempts to suggest that his bilateral hip condition is due to his right ankle fracture and service-connected [lumbar] spine strain.  The patient's x-rays do not reveal evidence of traumatic arthritis.  The patient has had no bilateral hip injuries while in the service.  The patient was able to work as a security officer and many other jobs since his discharge in 1973.

I do believe the patient's current bilateral hip condition is due to mild [degenerative joint disease] consistent with an age of 64.

In conclusion, due to the fact that he has had no bilateral hip injuries, I cannot state that his spine strain and right ankle fracture has caused his age-related degenerative changes in his spine.

This opinion was found inadequate and in April 2016, the Board remanded for another examination for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination is adequate).

The Veteran was most recently examined in March 2017 in accordance with the April 2016 Board remand instructions.  After an in-person examination and an extensive review of the Veteran's claim file, the March 2017 examiner concluded the Veteran's mild osteoarthritis of the bilateral hips was less likely than not proximately due to or the result of, or aggravated by his service-connected right ankle or lumbar spine disability.  

With respect to whether or not the Veteran's bilateral hip condition is related to his right ankle disability, the March 2017 examiner explained that the Veteran's in-service right ankle fracture healed uneventfully in 1972, and that recent right ankle films obtained since then have been normal.  While minimal osteoarthritis with hallux valgus deformity in both of the Veteran's feet was noted in December 2011, the examiner stressed that such a finding did not suggest differential weight bearing that might place undue pressure on the hips.  

With respect to whether or not the Veteran's bilateral hip condition is related to his lumbar spine disability, the examiner observed that that the Veteran was treated for back pain in May 1989 and that April 1989 lumbosacral films showed mild osteoarthritic change in the lower thoracic spine.  During a March 1999 visit to Cox Health in Springfield, Missouri, the Veteran sought treatment for back pain and reported that he did a lot of walking and weight training and was regularly engaged in snow shoveling and lifting firewood, suggesting that the Veteran's back pain did not limit his ability to walk and stand and that he had back pain before and after service.  

The March 2017 examiner observed that the Veteran's left hip joint might possibly be more involved than the right, based on review of a December 2011 VA examination report in which the examiner noted a slightly lower arch on the Veteran's left foot compared to his right.  Accordingly, the December 2011 examiner diagnosed the Veteran with mild congenital talipes varus (clubfoot).  Talipes varus was also noted in VA treatment records from September 2012 and February 2014, and was cited by practitioners as the probable explanation for the Veteran's slightly altered gait.  Indeed, a July 2002 treatment record noted that the Veteran walked with most of the weight on the outside of his feet.  The March 2017 examiner noted that talipes varus is known to be associated with hip dysplasia and speculated that the Veteran could have as-of-yet undiagnosed mild congenital left hip dysplasia that has contributed to the development of degenerative arthritis in his hips.  In any case, the examiner ultimately concluded that the Veteran's mild bilateral hip arthritis is less likely than not caused or aggravated by his service-connected disabilities, and is consistent with older age.  

The Board has also considered the lay evidence offered by the Veteran in this case.  In various statements in support of his claim and in connection with treatment, the Veteran reiterated his contention that his bilateral hip condition is associated with his other service-connected disabilities, mainly due to the fact that those disabilities have caused him to walk with an altered gait.  See July 2010 Correspondence, December 2013 Correspondence; January 2008 and November 2008 Statements in Support of Claim; May 2009 VA Form 9.  It is true that the Veteran is competent to report symptoms and history of treatment; however, he is not, as a lay person, competent to make medical conclusions, especially as to such complex issues as the etiology of his bilateral hip condition.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Ultimately, the Board finds the VA examiners' opinions to be the most probative evidence of record as to the relationship between his bilateral hip disability and his service-connected ankle and lumbar spine disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

While the Board is sympathetic to the Veteran's claims, the requirements for service connection for his bilateral hip disability are simply not met in this case.  In summary, there is no competent and credible evidence which relates the Veteran's hip disability to any injury, incident, or disease in service.  Instead, the evidence supports a finding that the Veteran's currently diagnosed hip disability had its onset years after separation from service and is otherwise not directly related to service.  Moreover, the competent and probative evidence does not support a finding that the Veteran's hip disability is related to or aggravated by his other service-connected disabilities.  

Consequently, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a bilateral hip disability, to include as secondary to service-connected lumbar spine and right ankle disabilities, is not warranted.


ORDER

Service connection for a bilateral hip disability, to include as secondary to service-connected lumbar spine and right ankle disabilities, is denied.




____________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


